Allowable Subject Matter
	Claims 1-11 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1, the prior art of record fails to teach or suggest, either alone or in combination “flexible touch panel, comprising: a flexible substrate; and a touch sensor unit disposed on the flexible substrate, the touch sensor unit comprising: a first sensing electrode comprising first portions and second portions that are arranged alternately in a first direction; second sensing electrodes separated from each other arranged in a second direction crossing the first direction; and a bridge extending in a third direction crossing the first direction, the bridge overlapping the second portion of the first sensing electrode, wherein: the second sensing electrodes comprise a same material as the first sensing electrode and are disposed at a same layer as the first sensing electrode; and
the bridge comprises a material different from the second sensing electrodes and is disposed at a different layer from the second sensing electrodes.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628